DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, 11, 13, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales (Pub. No. US 2017/0353410 A1 hereinafter Gonzales).

Claim 1 is an independent claim and Gonzales discloses a message management method comprising: 
receiving, by at least one processor of a computer system, a share request for a first message group that comprises at least one message among messages in a chatroom (select a range of messages to forward to another user(s) as one or more combined messages, para. [0115], [0186], [0204], see also FIG. 7B); 
(composite message is sent to server to process said composite message, para. [0245]) which stores the information about the first message group in association with the chatroom (the one or more messages, a user profile information, the composite messages, and historical transactions are stored on the server, para. [0199]) and shares the first message group with users in the chatroom (said server 108 can process said composite message and send a portion of said plurality of messages to said second user, para. [0245], [0248]); 
based on a message group reading request being received on a first screen that displays the chatroom (search message histories (reading request as claimed) for relevant conversations while in messenger screen that displays conversations with users (first screen as claimed, as the shared composite message above would be in the list of conversations), see FIG. 25, para. [0228]), switching the first screen to a second screen displaying a list of a plurality of message groups that are associated with the chatroom and that comprises the first message group (results of search for conversation content shows a second screen as claimed, see FIG. 25); 
based on a selection of the first message group from the list of the plurality of message groups, acquiring the information about the first message group from the server (clicking on one of the one or more conversations can load a messaging history between two users, para. [0228]; the one or more messages, a user profile information, the composite messages, and historical transactions are stored on the server, para. [0199]); and 
displaying the at least one message of the first message group based on the information about the first message group (clicking on one of the one or more conversations can load a messaging history between two users, para. [0228]).



As per claim 3, claim 1 is incorporated and Gonzales further discloses wherein the receiving comprises: 
	grouping the messages in the chatroom, based on a message time, into the first message group (selection option comprises an option to select all messages between a start time and an end time, para. [0158], send range of messages as a larger single message, para. [0115]); 
displaying, by a user interface of the computer system, the list of the plurality of message groups comprising the first message group (messenger screen with conversations, para. [0225], see FIG. 25); and 
receiving, through the user interface, a specific user input which selects the first message group from among the plurality of message groups (clicking on one or more conversations can load a messaging history between two users, para. [0228]).  

As per claim 5, claim 1 is incorporated and Gonzales further discloses wherein the receiving comprises: 
displaying, by a user interface of the computer system, at least one editing message to be added to or to be deleted from the first message group (show selection option for sharing conditions of messages, para. [0164]; omit icon selection option for message selection options, para. [0164], [0165]); and 
receiving, through the user interface, a selection of the at least one editing message (1604a-d with omit and show options per message show selection options in interface, see FIG. 17).  

As per claim 10, claim 1 is incorporated and Deets further discloses a non-transitory computer-readable record medium storing instructions that, when executed by the at least one processor, causes the at least one processor to perform the message management method of claim 1 (computer-readable media for carrying or storing computer-executable instructions…instructions embodied in a non-transitory computer readable medium and executable by one or more computing devices, para. [0154]).  

Claim 11 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.  Furthermore, Gonzalez discloses a memory configured to store computer-readable instructions and at least one processor configured to execute the computer-readable instructions (a processor receives instructions, from a memory, and executes those instructions, thereby performing one or more processes, including one or more of the processes described herein, para. [0154]).

As per claim 13, claim 11 is incorporated and Gonzalez further discloses wherein the at least one processor is further configured to: 
group the messages in the chatroom, based on a message time or a keyword input from a user; into the first message group (selection option comprises an option to select all messages between a start time and an end time, para. [0158], send range of messages as a larger single message, para. [0115]); 
control the user interface to display the list of the plurality of message groups comprising the first message group (messenger screen with conversations, para. [0225], see FIG. 25); and 
(clicking on one or more conversations can load a messaging history between two users, para. [0228]).  

As per claim 14, claim 11 is incorporated.  Claim 14 corresponds to claim 5 and is therefore rejected for similar reasoning.

Claim 19 is an independent claim and Gonzalez discloses a message management method comprising: 
receiving, by a server, information about a first message group that comprises at least one message among messages in a chatroom  (composite message is sent to server to process said composite message, para. [0245]; select a range of messages to forward to another user(s) as one or more combined messages, para. [0115], [0186], [0204], see also FIG. 7B); 
storing, by the server, the information about the first message group in association with the chatroom (the one or more messages, a user profile information, the composite messages, and historical transactions are stored on the server, para. [0199]); 
based on a message group reading request being received on a first screen of an electronic device that displays the chatroom (search message histories (reading request as claimed) for relevant conversations while in messenger screen that displays conversations with users (first screen as claimed, as the shared composite message above would be in the list of conversations), see FIG. 25, para. [0228]), enabling the electronic device to switch the first screen to a second screen displaying a list of a plurality of message groups that are associated with the chatroom and that comprises the first message group (results of search for conversation content shows a second screen as claimed, see FIG. 25); 
based on a selection of the first message group from the list of the plurality of message groups, transmitting the information about the first message group from the server to the electronic device (clicking on one of the one or more conversations can load a messaging history between two users, para. [0228]; the one or more messages, a user profile information, the composite messages, and historical transactions are stored on the server, para. [0199]); and 
enabling the electronic device to display the at least one message of the first message group based on the information about the first message group (clicking on one of the one or more conversations can load a messaging history between two users, para. [0228]).

While Gonzales does not explicitly disclose that the second screen displays message groups “that are associated with the chatroom and that comprises the first message group”, a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention would have easily recognized that a search for shared content as the search for messaging history would return conversations containing the shared content, and be fully supported by the Gonzales disclosure, thus showing the limitation as claimed.  In essence, Gonzales provides a platform to search message histories of conversations to return results for a user to select, and the variation of the search query would have yielded the predictable results of returning relevant conversation data.

As per claim 20, claim 19 is incorporated and Gonzalez further discloses wherein the sharing comprises sharing the first message group through a service channel allocated to the chatroom (messenger screen for message conversations, see FIG. 25).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez, and further in view of DeLuca, et al (Pub. No. US 2013/0185363 A1 hereinafter DeLuca).

As per claim 4, claim 1 is incorporated and Gonzales further discloses wherein the receiving comprises: 
grouping the messages in the chatroom into the first message group (selection option comprises an option to select all messages between a start time and an end time, para. [0158], send range of messages as a larger single message, para. [0115]); 
displaying, by a user interface of the computer system, the list of the plurality of message groups comprising the first message group (messenger screen with conversations, para. [0225], see FIG. 25); and 
receiving, through the user interface, a specific user input which selects the first message group from among the plurality of message groups (clicking on one or more conversations can load a messaging history between two users, para. [0228]).  

Gonzales does not specifically disclose, but DeLuca teaches, grouping the messages in the chatroom, based on a keyword input from a user, into at least one message group (messages may be tagged with a keyword or term, enabling keyword-based search of information, para. [0048]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate DeLuca’s keyword based searching for specific messages in conversation based on tags with Gonzales’ selection of messages for sharing because the ability to search for individual messages in chat conversations based on keywords would have allowed for more efficiently providing relevant messages to a user for selection.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales, and further in view of Balasaygun, et al (Pub. No. US 2020/0128050 A1, hereinafter referred to as Balasaygun).

As per claim 6, claim 1 is incorporated and Gonzales further discloses a search bar for searching message histories of conversations.  Gonzales fails to disclose, but Balasaygun teaches, further comprising: 
displaying an icon for switching the first screen to the second screen in a user interface of the chatroom (search button for searching communication sessions, see FIG. 3); and 
upon the icon being selected, switching the first screen to the second screen to display the list of the plurality of message groups that are associated with the chatroom (after entering the search parameters and selecting the search button, the identified active communication sessions are displayed based on the entered search parameters, para. [0044]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Balasaygun’s search button for searching communications with Gonzalez’s search for messages because it would have allowed for well-known interface inputs to trigger a search request, increasing the overall usability and user intuitiveness of the system.

As per claim 15, claim 11 is incorporated.  Claim 15 corresponds to claim 6 and is therefore rejected for similar reasoning.

Claims 7-9, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez, and further in view of Deets, et al (Pub. No. US 2019/0138160 A1 hereinafter Deets).

claim 7, claim 1 is incorporated and Gonzales does not specifically disclose, but Deets teaches, further comprising: 
storing a last reading time of the first message group (last time user accessed group messaging thread, para. [0057]); and 
displaying the at least one message in the first message group with a different graphic effect than remaining messages in the first message group based on the last reading time (unread messages indicated by positioning under last read position bar 220, see FIG. 2B).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Deets’ message display for conversations with Gonzales’ message display for conversations because it would have allowed for a more informative interface alerting users of new messages.

As per claim 16, claim 11 is incorporated.  Claim 16 corresponds to claim 7 and is therefore rejected for similar reasoning.

Claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gonzales, and further in view of Deets and Sanders, et al (Pub. No. US 2013/0332856 A1 hereinafter Sanders).

As per claim 8, claim 1 is incorporated and Gonzalez does not specifically disclose, but Deets teaches, wherein each message in the first message group comprises time information that is updated for the first message group (messages added to the group messaging thread during the user’s period of absence shows time information for added messages as claimed, para. [0058]), and the message management method further comprises: 
(last time user accessed group messaging thread, para. [0057]) and the time information (messages added to the group messaging thread during the user’s period of absence, para. [0058]); 
determining, based on comparison of the last reading time and the time information, a presence or an absence of a message updated after the last reading time in the first message group (determine messages added during user’s period of absence, para. [0058]); and 
displaying the message updated after the last reading time differently from a previously existing message in the message group (display new messages under unread bar, see FIG. 2B).  

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Deets’ message display for conversations with Gonzales’ message display for conversations because it would have allowed for a more informative interface alerting users of new messages.
	Gonzales and Deets do not specifically disclose, but Sanders teaches, displaying new messages with a background color of a first chat bubble containing the previously existing message (an unread comment or chat bubble is colored a first color (e.g. blue); while a comment bubble that is colored a second color (e.g. white) indicates that all comments have been read, para. [0310]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Sanders’ unread message display with Gonzales and Deets’ unread message display in messaging conversations because it would have allowed for a more intuitive visual representation of unread messages overall.

As per claim 9, claim 1 is incorporated and Gonzalez does not specifically disclose, but Deets teaches, further comprising: 
(determine messages added to the group messaging thread during the user’s period of absence, para. [0058]; last time user accessed group messaging thread, para. [0057]); 
determining, based on the message times and the last reading time, a presence or an absence of an unread message in the first message group (determine messages added during user’s period of absence, para. [0058]); and 
displaying, based on determining the presence of the unread message, the unread message differently from a read message in the message group (display new messages under unread bar, see FIG. 2B).  

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Deets’ message display for conversations with Gonzales’ message display for conversations because it would have allowed for a more informative interface alerting users of new messages.
	Gonzales and Deets do not specifically disclose, but Sanders teaches, displaying unread messages with a background color of a first chat bubble containing the read message (an unread comment or chat bubble is colored a first color (e.g. blue); while a comment bubble that is colored a second color (e.g. white) indicates that all comments have been read, para. [0310]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Sanders’ unread message display with Gonzales and Deets’ unread message display in messaging conversations because it would have allowed for a more intuitive visual representation of unread messages overall.

claim 17, claim 11 is incorporated and Gonzalez does not specifically disclose, but wherein each message in the message group comprises time information that is updated for the message group (messages added to the group messaging thread during the user’s period of absence shows time information for added messages as claimed, para. [0058]), and the at least one processor is further configured to: 
compare the last reading time and the time information (messages added to the group messaging thread during the user’s period of absence, para. [0058]; last time user accessed group messaging thread, para. [0057]); and 
control the user interface to display a message updated after the last reading time with the different graphic effect than a previously existing message in the message group (display new messages under unread bar, see FIG. 2B).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Deets’ message display for conversations with Gonzales’ message display for conversations because it would have allowed for a more informative interface alerting users of new messages.
	Gonzales and Deets do not specifically disclose, but Sanders teaches, displaying new messages with a background color of a first chat bubble containing the previously existing message (an unread comment or chat bubble is colored a first color (e.g. blue); while a comment bubble that is colored a second color (e.g. white) indicates that all comments have been read, para. [0310]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Sanders’ unread message display with Gonzales and Deets’ unread message display in messaging conversations because it would have allowed for a more intuitive visual representation of unread messages overall.

claim 18, claim 11 is incorporated.  Claim 18 corresponds to claim 9 and is therefore rejected for similar reasoning.

Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. The applicant has argued in substance:
Gonzales fails to teach or suggest “based on a message group reading request being received on a first screen that displays the chatroom, switching the first screen to a second screen displaying a list of a plurality of message groups that are associated with the chatroom” as claimed in independent claim 1, and similarly in independent claims 11 and 19.  The examiner respectfully disagrees, in light of the new grounds of rejection under Gonzales as shown above.  
Applicant’s arguments with respect to claims 6, 8, 9, 15, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448